Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 17/737,137 received December 1, 2022. Claim 1 is amended, and claims 2-27 are left as original.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thramann et al. U.S. PGPub 2016/0294022 A1 (hereinafter Thramann) in view of Campus et al. U.S. PGPub 2020/0144824 A1 (hereinafter Campus). 
Regarding Claim 1, Thramann teaches a station for generating and distributing electrical power (Thramann, Fig. 32; Para. [0007]), said station comprising a base (Thramann, Fig. 15, Element 102; Para. [0064], “central support structure”), a plurality of struts extending from said base (Thramann, Fig. 15, Elements 104 and 110; Para. [0064]), at least one photovoltaic panel (Thramann, Fig. 15, Element 114; Para. [0064]) creating direct current electrical energy (Thramann, Fig. 10; Para. [0050]), said at least on photovoltaic panel being mounted atop said struts (Thramann, As illustrated in Fig. 15; Para. [0064]), but does not explicitly teach the base comprising a container with space to receive ballast to stabilize the station.
Campus, however, teaches said station comprising a base comprising a container (Campus, Fig. 1, Element 102; Paras. [0032] and [0050], Lines 1-5, “container” and “base of the structure”), said container defining an interior space adapted to receive ballast to stabilize said station (Campus, Para. [0050], Lines 1-7).
It would have been obvious to a person having ordinary skill in the art to understand that although Thramann is silent as to whether or not the base as illustrated in figure 15 is securely attached to the ground or in need of a ballast to provide stability, Thramann would inherently incorporate some type of conventional solar panel structure support system commonly understood in the art to provide stability of the system in high winds.  The support structure taught by Campus incorporating a container in which ballast material can be used to aid in stability, teaches one of the many conventional photovoltaic panel stabilization methods utilized in the art for protecting the photovoltaic system against high winds.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Campus, to provide stability protection of the photovoltaic system of Thramann against high winds. 
Regarding Claim 3, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claim 1.  Furthermore, Thramann teaches further comprising a plurality of said photovoltaic panels (Thramann, Fig. 15, Element 114; Para. [0064]). 
Regarding Claim 4, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claims 3/1.  Furthermore, Thramann teaches further comprising a crossbeam mounted on an end of said struts, a plurality of cantilever beams extending transversely to said cross beam, said photovoltaic panels being mounted between said cantilever beams (Thramann, Figs. 1 and 15; Para. [0052], Lines 4-6, and Para. [0064]). 
Regarding Claim 5, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claims 4/3/1.  Furthermore, Thramann teaches wherein said photovoltaic panels are angularly oriented with respect to one another (Thramann, Figs. 1 and 15; Para. 0051], And as illustrated in the figures.). 
Regarding Claim 6, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claim 1.  Furthermore, Campus teaches wherein said ballast is positioned within said interior space of said container (Campus, Para. [0050], Lines 1-7). 
It would have been obvious to a person having ordinary skill in the art to understand that although Thramann is silent as to whether or not the base as illustrated in figure 15 is securely attached to the ground or in need of a ballast to provide stability, Thramann would inherently incorporate some type of conventional solar panel structure support system commonly understood in the art to provide stability of the system in high winds.  The support structure taught by Campus incorporating a container in which ballast material can be used to aid in stability, teaches one of the many conventional photovoltaic panel stabilization methods utilized in the art for protecting the photovoltaic system against high winds.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Campus, to provide stability protection of the photovoltaic system of Thramann against high winds.
Regarding Claim 7, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claims 6/1.  Furthermore, Campus teaches wherein said ballast comprises a bulk material (Campus, Para. [0050], Lines 1-7, Where it is common knowledge “concrete, sand, water or other ballast material” constitute bulk material.). 
Absent of showing criticality of the type of structure stability of Thramann, it would have been an obvious matter of design choice to use the bulk material of Campus to provide structure stability based on desirability, since applicant has not disclosed that this type of structural stability solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of structural stability methods.
Regarding Claim 8, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claims 7/6/1.  Furthermore, Campus teaches wherein said ballast comprises sand, soil, gravel or combinations thereof (Campus, Para. [0050], Lines 1-7). 
Absent of showing criticality of the type of structure stability of Thramann, it would have been an obvious matter of design choice to use the ballast material of Campus to provide structure stability based on desirability, since applicant has not disclosed that this type of structural stability solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of ballast materials and would not produce unexpected results.
Regarding Claim 9, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claims 7/6/1.  Furthermore, Campus teaches wherein said ballast is collected from a location wherein said station is situated (Campus, Para. [0050], Lines 1-7).
It would have been an obvious matter of design choice to use the dirt, sand, gravel, etc. that is available at the location for the purposes of ballast for convenience and cost effectiveness in order to minimize shipping costs, since applicant has not disclosed this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with local or shipped in ballast material, and would not produce an unexpected result.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thramann et al. U.S. PGPub 2016/0294022 A1 (hereinafter Thramann) in view of Campus et al. U.S. PGPub 2020/0144824 A1 (hereinafter Campus) as applied to claim 1 above, and further in view of Almy et al. U.S. Patent 8,534,007 B2 (hereinafter Almy).
Regarding Claim 2, The combined teaching of the Thramann and Campus references discloses the claimed invention as stated above in claim 1, but does not explicitly address the type of photovoltaic panel that is used in the invention.
Almy, however, teaches wherein said at least one photovoltaic panel comprises a bifacial photovoltaic panel (Almy, Col. 5, Lines 35-40).
Absent of showing criticality of the type of photovoltaic panel that is, or can be, used in the solar power supply of Thramann, it would have been an obvious matter of design choice to use the bifacial photovoltaic panel of Almy based on desirability, since applicant has not disclosed that this type of panel solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of photovoltaic panels as explained in Almy.
Allowable Subject Matter
Claims 10-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10: Though the prior art discloses a station for generating and distributing electrical power from photovoltaic panels comprising a base with a container to receive ballast for stability and electrical circuitry and components to convert the power from the photovoltaic panels to either directly power a load and/or charge a battery system to power a load, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of: 
… comprising a first circuit  and a second circuit, said first circuit comprising said at least one photovoltaic panel, a direct current collector electrically connected to said at least one photovoltaic panel for receiving said direct current electrical energy, a terminal power draw unit electrically connected to said direct current collector for conditioning said electrical energy for use, said second circuit being connected between said direct current collector and said terminal power draw unit in parallel with said first circuit, said second circuit comprising a first electrical storage battery electrically connected in series with said direct current collector and said terminal power draw unit, a first electrical charge controller electrically connected in series between said direct current collector and said first battery, a first blocking diode electrically connected in series between said first battery and said terminal power draw unit.
Claims 11-27 would be allowable for the same reasoning as above due to their dependency on objected to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Margo U.S. PGPub 2012/0025750 teaches a solar panel power generation system.
Mori et al. U.S. PGPub 2017/0294873 teaches a solar panel power generation system.
Scanlon U.S. PGPub 2013/0118099 teaches a solar panel power generation system.
McGuire et al. U.S. PGPub 2011/0146751 teaches a solar panel power generation system.
Muchow et al. U.S. PGPub 2004/0124711 teaches a solar panel power generation system.
Seery et al. U.S. PGPub 2016/0352285 teaches a solar panel power generation system.
Carpoff U.S. PGPub 2010/0212659 teaches a solar panel power generation system.
Mattiuzzo U.S. Patent 6,930,237 teaches a solar panel power generation system.
Mackler U.S. Patent 9,202,396 teaches a solar panel power generation system.
Prentice et al. U.S. PGPub 2021/0284076 teaches a solar panel power generation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859